                                                                                       FILED
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division
                                                                                im fiOV -8 P i2: 3b

  [N RE: LUMBER LIQUIDATORS CHINESE-
  MANUFACTURED FLOORING DURABILITY                          MDLNo. 1:I6MD2743(AJT/TRJ)
  MARKETING AND SALES PRACTICE
  LITIGATION




     This Document Relates to ALL Cases




    CLASS MEMBER DIANA CANTU-GUERRERO'S MOTION TO DENY APPEAL
                                             BOND




       Objecting class member Diana Cantu-Guerrero, in accordance with this Court's October 9.

2018 order, moves for this Court to deny entry of an appeal bond, and alternatively for any appeal
bond to be set no higher than S5,000. This Court's October 9, 2018 order granting final approval
of the settlement ordered "any objecting class member who appeals [the] Order to file

simultaneously with their notice of appeal a motion stating their position as to what bond amount,

if any. should be set." Doc. 157 at 18. Ms. Cantu-Guerrero believes no appeal bond is appropriate
under Fed. R. App. P. 7. To the extent one is allowed, however, nothing more than S5.000 should
